                             Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19A TRUE
                                                                                  Page COpì
                                                                                       1 of 11
                                                                                -



                                                    Commonwealth of Massachusefts
                                                                                TRIAL COURT OF THE COMMONWEALTH
                                                                   (L)0 -c5JrUPERIOR COURT DEPARTMENT
                                                                               CIVIL DOCKET NO. \R'.S3 C


                  (r )fJ IOr±L                         ,PLAINTIFF(S),


                                    OS th&i
              R Li')/ PL1 j                  L(9QD/',DEFENDANT(S)

                                                                      SUMMONS

                   THIS SUMMONS IS DIRECTED TO       CIIJi 17 1'J/ jJOJ                              . (Defendant's name)

                   You are being sued. The Plaintiff(s) named abdv has started a lawsuit against you. A copy of the
                   Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
                   filed in the   Lh CC. S up Lri1r          Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

                   You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
                   the case against you arid award the Plaintiff everything asked for in the complaint. You will also lose the
                   opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
                   to resolve this matter with the Plaintiff. If you need more time to respond, you may request      n

                   extension of time in writing from the Court.
   2.             How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
                  copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:       irlor
                                                                                                           ,
         a.       Filing your signed original response with the Clerk's Office for Civil Business,       OrO..   Court,

              -              f'Y1Wfl   (address), by mail or in person, AND
(j) 0'   'ti Delivering or mailing a copy of your response tothe Plaintiffs Attorney/Plaintiff at the following
                  address:   fttLJ (U(fL)r               /   fl2   rriZY)             LWIY) ti754 (y)iq
                  What to incicd'e in your response. An "Answer" is one type of response to a Complaint. Your Answer
   3. Q
                  must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
                  Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
                  use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
                  based on the same facts or transaction described in the Complaint, then you must include those claims
                  in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
                  lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
                  Answer or in a written demand for a jury trial that you must send to the other side and file with the
                  court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
                  "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
                  to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. p. iz. If
              you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"

                  described in the rules of the Court in which the   complaint was filed, available at
              www.mass.gov.cour-ts/case-legal-res/rules of court.
               Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 2 of 11




4.    Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/court5/5e1fhe1p.
5.   Required information on all filings: The "civil docket number" appearing at the top of this notice is the
     case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the "Defendant."


     Wt e        on Judith Fabricant, Chief Justice on                                   , 20       . (SEAL)



     Clerk-Magistrate

     Note: The number assigned to the complaint by the clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before it is served on the Defendant.




                                          PROOF OF SERVICE OF PROCESS

              I hereby certify that on                                       ,20__, I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P. 4 (d)(1-5)):




     Dated:                                    , 20                     Signature:




     N.B.     TO PROCESS SERVER:

              PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.
             Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 3 of 11



                           COMMONWEALTH OF MASSACHUSETTS

WORCESTER, ss.                                        SUPERIOR COURT DEPARTMENT
                                                      DOCKET NO.:


                                               )
GREGORY FORTES,                                )
    Plaintiff                                  )
                                               )
v.                                             )
                                               )
TOWN OF ATHOL and                              )
ATHOL POLICE DEPARTMENT                        )
    Defendant                                  )
                                               )
                                               )

                      COMPLAINT AND REQUEST FOR JURY TRIAL

THE Plaintiff, Gregory Fortes, by and through his attorney, Andrew J. Couture, Esq., sues the
Defendant Town of Athol and Athol Police Department. In support, Plaintiff states as follows:

     1. The Plaintiff, Officer Gregory Fortes is a resident at 102 Memory Lane, Orange,
        Massachusetts.

     2. The Defendant, Town of Athol, is a municipality within the Commonwealth with a
        primary place of business located at 584 Main Street, Athol, Massachusetts.

     3. The Defendant, Athol Police Department is a municipal public sector service with a
        primary place of business located at 280 Exchange Street, Athol, Massachusetts.

                                       STATEMENT OF CLAIMS

     4. This racial and discrimination action is brought pursuant to Title VII of the Civil Rights
        Act of 1964, as amended. The jurisdiction of this Court is invoked by the Plaintiff
        pursuant to 28 U.S.C. § 1331, 1343(4) and 28 U.S.C. § 2201 and 2202. This lawsuit is
        brough pursuant to "The Civil Rights Act of 1866," 42 U.S.C. 1981 and 1981a and The
        Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act
        of 1991. Equitable and other relief is sought under 42 U.S.C. 2000e-5(g).

     5. Plaintiff is an African-American citizen of the United States and a resident of the
        Commonwealth of Massachusetts. Plaintiff is employed with the Athol Police
        Department as an officer for 17 years.
        Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 4 of 11




6. On December 7, 2018, a Charge of Discrimination was filed with the Equal Employment
   Opportunity Commission ("EEOC") alleging racial discrimination.

7. On July 12, 2016, the Defendant hired Russell T. Kleber as chief of police. During his
   three years at Athol Police Department, the Defendants created an environment which
   encourages and fostered a hostile work environment for Officer Fortes due to his race.
   Such conduct was ongoing, open and notorious. Simply put, racial discrimination is
   deeply embedded in the Town of Athol and Athol Police Department. It is open, active
   and unashamed. The harassment, abuse and discrimination are encouraged by the Town
   of Athol management's refusal to stop the behavior.

8. At all relevant times, Officer Fortes fully, adequately and completely performed all of the
   functions, duties and responsibilities of his employment within the Athol Police
   Department.

9. Mr. Fortcs at Athol Police Department and in the Town of Athol was subjected to a
   stricter level of scrutiny than his similarly situated white co-workers. Mr. Fortes was
   repeatedly reprimanded and disciplined for relatively minor mistakes. The same behavior
   from similarly situated white employees was largely ignored even when discovered. Mr.
   Fortes was also accused of wrongdoings which were the result of misconduct of the
   Defendant's similarly situated white co-workers.

10. It was stated by Chief Kleber in front of other officers that "he believed in affirmative
   action because he had Officer Fortes." Plaintiff reported his concerns. Defendant failed to
    take effective remedial action in response to racially charged complaints. It was stated to
    Officer Fortes by Union Representative that the Town Manager "Did not want to hear
   anything negative about the Chief."

11. When he applied for advancement he was denied and his similarly situated white co-
    workers were advanced. It is alleged that the Defendant hired more suitable officers with
   more training, but Officer Fortes was prevented from signing up for specialized training
   to further his career.

12. As a result of the Plaintiffs good faith complaints and opposition to race discrimination
    and racial harassment, the Defendants retaliated against the Plaintiff by subjecting him to
   stricter scrutiny than his co-workers, to demeaning and hostile treatment to wholly
   unwarranted negative performance feedback, to being subjected to unwarranted discipline
   to the point of changing to the night shift to avoid such treatment.
         Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 5 of 11



                                       CAUSES OF ACTION

                       COUNT I — INTENTIONAL DISCRIMINATION
              (Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.)

13. The Plaintiff incorporates the preceding paragraphs as alleged above.

14. The Plaintiff has filed a timely charge with the MCAD and the EEOC and has thus
    exhausted his administrative remedies.

15. The Defendants have engaged in an intentional, department-wide, and systematic policy,
    pattern, and/or practice of discrimination against its minority employees. The Defendants
    have intentionally discriminated against the Plaintiff in violation of Title VII by, among
    other things:

        a.   Utilizing a biased performance rating system;
        b.   Utilizing a biased compensation system;
        c.   Utilizing a biased promotion system; and
        d.   Failing to take reasonable and adequate steps to prevent and correct the use of
             standard less, unvalidated, andlor illegitimate criteria to determine the terms and
             conditions of employment.

16. These department-wide policies are intended to and do have the effect of:
       a. Denying Plaintiff employment opportunities because of his race;
       b. Failing to promote him because of his race;
       c. Evaluating his performance more negatively because of his race; and
       d. Providing him with inferior terms and conditions of employment as a result of
           discriminatory performance measures that systematically disadvantages him
           because of his race.

17. The discriminatory acts that constitute the Defendant's pattern andlor practice of
    discrimination have occurred both within and outside the liability period in this case.

18. As a direct result of the Defendant's discriminatory policies and/or practices as described
    above, Plaintiff has suffered damages including but not limited to, lost past and future
    income, compensation, and benefits.

19. The foregoing conduct constitutes illegal, intentional discrimination and unjustified
    disparate treatment prohibited by 42 U.S.C. § 2000e et seq.

20. The Plaintiff requests relief as hereinafter described.
        Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 6 of 11




                        COUNT II — Disparate Impact Discrimination
             (Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq)

21. Plaintiff incorporates the preceding paragraphs as alleged above.

22. The Plaintiff has timely filed a charge with the MCAD and EEOC and has thus exhausted
    his administrative remedies.

23. The Defendants reliance on illegitimate and unvalidated systems and criteria to evaluate
    employee performance, set compensation, and select individuals for promotion, and
    determine other terms and conditions of employment, have an adverse impact on
    minority employees in violation of Title VII and are not, and cannot be, justified by
    business necessity. Even if such system and/or policies could be justified by business
    necessity, less discriminatory alternatives exist and would equally serve any alleged
    necessity.

24. The Defendants have maintained these discriminatory policies, patterns, and/or practices
    both within and outside the liability period in this case.

25. As a direct result of the Defendant's discriminatory policies and/or practices as described
    above, the Plaintiff has suffered damages including, but not limited to, lost past and
    future income, compensation, and benefits.

26. The foregoing policies, patterns, and/or practices have an unlawful disparate impact on
    minorities in violation of 42 U.S.C. § 2000e et seq.

27. The Plaintiff requests relief as hereinafter described.

                      COUNT III — INTENTIONAL DISCRIMINATION
                        (Mass General Law Chapter 151B Section 4
                        Massachusetts Law Against Discrimination)

28. Plaintiff incorporates the preceding paragraphs as alleged above.

29. The Defendants have engaged in an intentional, Department wide, and systematic policy,
    pattern, and/or practice of discrimination against its minority employees. The Defendants
    have intentionally discriminated against the Plaintiff in violation of Massachusetts
    General Law Chapter 151 B by, among other things:

       a. Utilizing a biased performance system;
       b. Utilizing a biased compensation system;
       c. Utilizing a biased promotion system; and
         Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 7 of 11



        d. Failing to take reasonable and adequate steps to prevent and correct the use of
            standard less, unvalidated, and/or illegitimate criteria to determine the terms and
            conditions of employment.

30. These department-wide policies are intended to and do have the effect of:
       a. Denying Plaintiff employment opportunities because of his race;
       b. Failing to promote him because of his race;
       c. Evaluating his perfoiuiance more negatively because of his race; arid
       d. Providing him with inferior terms and conditions of employment as a result of
           discriminatory perfouiiance measures that systematically disadvantages him
           because of his race.

31. The discriminatory acts that constitute the Defendant's pattern and/or practice of
    discrimination have occurred both within and outside the liability period in this case.

32. As a direct result of the Defendant's discriminatory policies and/or practices as described
    above, Plaintiff has suffered damages including but not limited to, lost past and future
    income, compensation, and benefits.

33. The foregoing conduct constitutes illegal, intentional discrimination and unjustified
    disparate treatment prohibited by Massachusetts General Law Chapter 15 lB.

34. The Plaintiff requests relief as hereinafter described.

                            COUNT IV — DISPARATE IMPACT
                          (Mass General Law Chapter 151B Section 4
                          Massachusetts Law Against Discrimination)

35. Plaintiff incorporates the preceding paragraphs as alleged above.

36. The Plaintiff has timely filed a charge with the MCAD and EEOC and has thus exhausted
    his administrative remedies.

37. The Defendants reliance on illegitimate and unvalidated systems and criteria to evaluate
    employee performance, set compensation, and select individuals for promotion, and
    deteiiiiine other terms and conditions of employment, have an adverse impact on
    minority employees in violation of Title VII and are not, and cannot be, justified by
    business necessity. Even if such system and/or policies could be justified by business
    necessity, less discriminatory alternatives exist and would equally serve any alleged
   necessity.

38. The Defendants have maintained these discriminatory policies, patterns, and/or practices
    both within and outside the liability period in this case.
        Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 8 of 11




39. As a direct result of the Defendant's discriminatory policies and/or practices as described
    above, the Plaintiff has suffered damages including, but not limited to, lost past and
    future income, compensation, and benefits.

40. The foregoing policies, patterns, and/or practices have an unlawful disparate impact on
    minorities in violation of Mass General Law Chapter 15 lB.

41. The Plaintiff requests relief as hereinafter described.

                                 COUNT V — RETALIATION
                           (Mass General Law Chapter 151B Section 4
                           Massachusetts Law Against Discrimination)

42. Plaintiff incorporates the preceding paragraphs as alleged above.

43. The Plaintiff engaged in protected activities, including making internal complaints of
    unlawful discrimination and filing charges with the MCAD and EEOC complaining of
    Defendant's discriminatory policies and practices.

44. The Defendants took adverse action against Plaintiff with the purpose of retaliating
    against him because of his participation in protected activities during the liability period
    in the Commonwealth of Massachusetts, and Plaintiff suffered damages as a result of that
    conduct.

45. Plaintiff requests relief as hereinafter described.


                                     PRAYERS FOR RELIEF

46. Whcrcforc, Plaintiff prays for relief as follows:

       a. A declaratory judgment that the practices complained of herein are unlawful and
          violate 42 U.S.C. § 2000e et seq and Mass General Law Chapter l5lB Ct seq.

       b. A preliminary and peililanent injunction against the Defendants and it officers,
          agents, successors, employees, representatives, and any and all persons action in
          concert with them, from engaging in policies, patterns, and/or practices that
          discriminate against Plaintiff because of his race or participation of this lawsuit;

       c. An order that the Defendants institute and carry out policies, practices, and
          programs that provide equal opportunities for all employees regardless of race,
    Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 9 of 11



         and that is eradicate the effects of their past and present unlawful employment
         practices;

   d. An order requiring the Defendants to develop and institute accurate and validated
      standards for evaluating performance, determining pay, and making promotion
      decisions;

   e. An order appointing a monitor to ensure that the Defendants complies with the
      injunction provision of any decree that the Court orders;

   f. All damages sustained as a result of the Defendants conduct, including damages
      for emotional distress, humiliation, embarrassment, and anguish, according to
      proof;

   g. Exemplary and punitive damages in an amount commensurate with Defendants
      ability to pay and to deter future conduct;

   h. Cost incurred herein, including reasonable attorney's fees to the extent allowable
      by law;
   i. Pre-judgment and post-judgment interest, as provided by law; and

   j.    Such other and further legal arid equitable relief as this Court deems necessary,
         just and proper.

                                      JTJRY DEMAND

         The Plaintiff demands a trial by jury in this action.

                                                Respectfully submitted
                                                On behalf of the Plaintiff
                                                Gregory Fortes
                                                By his Attorney


Dated:   1f,5/2o,d,
                                               Andrew J. Cy" e, Esq. (BBO 671193)
                                               Law Office of Andrew J. Couture
                                               81 Merriam Avenue
                                               Leominster, MA 01453
                                               (978)502-0221
                              Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 10 of 11
                                                                DOCKET NUMBER
                                                                                                           Trial Court of Massachusetts
     CIVIL ACTION COVER SHEET
                                                                                                           The Superior Court
                                                                                                                                                            j)

INTIFF(S)                                                                                           COUNTY

                                                                                                          VJorc-skr
'RESS.                .Accry
                  Z
                                                                                   DEFENDANT(S):              4
                  'i
                                                                                   Mro       Pre
ORNEY:        Andrew J. Couture, Esq.
RESS:         81 Merriam Avenue,                                                        ADDRESS:                      $+(&i A1t0            iIA ou3
Leominster, MA 01453                                                               2to                     5'\-a.e4-, PW0\, M           O33't

)   671193
                                                TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

         CODE NO.                          TYPE OF ACTION (specify)                         TRACK             HAS A JURY CLAIM BEEN MADE?

                                            'A\                rAtr
                                                                                                                      YES       E     NO

Other", please describe:

                                                  STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

 following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
s form, disregard double or treble damage claims; indicate single damage claims only.

                                                                          TORT CLAIMS
                                                              (attached additional sheets as necessary)

)ocumented medical expenses to date:
     1. Total hospital expenses                                                                                                              $
     2. Total doctor expenses                                                                                                                $
     3. Total chiropractic expenses                                                                                                          $
     4. Total physical therapy expenses                                                                                                      $
     5. Total other expenses (describe below)                                                                                                $    4Zc',OOO.00
            j. it .                                                                                                         Subtotal (A):    $

)ocumented lost wages and compensation to date                                                                                               $     ,OooO.00
)ocumented property damages to dated                                                                                                         $
 easonably anticipated future medical and hospital expenses                                                                                  $
 easonably anticipated lost wages                                                                                                            $     jt 1cx'.t

3riefly describe plaintiffs injury, including the nature and extent of injury:
                                                                                             '''               '            TOTAL(A-F): $         ,32O,OO&('
                                                                          "'


                                                                        CONTRACT CLAIMS
                                                               (attach additional sheets as necessary)

 ide a detailed description of claim(s):                                                                                           TOTAL: $




nature of Attorney/Pro Se Plaintiff:2' .               .-.                                                          DATE:
ATED ACTIONS: Please provide the case number, case man county of any related actions pending in the Superior Court.




                                              CERTIFICATION PURSUANT TO SJC RULE 1:18
 reby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
e 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
iantages and disadvantages of the various methods of dispute resolution.


ature of Attorney of Record:
                            Case 4:19-cv-40079-TSH Document 1-1 Filed 06/12/19 Page 11 of 11

                                          CIVIL ACTION COVER SHEET INSTRUCTIONS
                                     SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

       AC Actions Involvinq the StatelMunicipality *                      ER Equitable Remedies                                      RP Real Property

    AAI Contract Action involving Commonwealth,               D01 Specific Performance of a Contract       (A)         CO1 Land Taking                              (F)
        Municipality, MBTA, etc.                (A)           002 Reach and Apply                          (F)         CO2 Zoning Appeal, G.L. C. 40A               (F)
    AB1 Tortious Action involving Commonwealth,               D03 Injunction                               (F)         CO3 Dispute Concerning Title                 (F)
         Municipality, MBTA, etc.               (A)           D04 Reform/ Cancel Instrument                (F)         C04 Foreclosure of a Mortgage                (X)
    AC1 Real Property Action involving                        005 Equitable Replevin                       (F)         C05 Condominium Lien & Charges               (X)
        Commonwealth, Municipality, MBTA etc. (A)             006 Contribution or Indemnification          (F)         C99 Other Real Property Action               (F)
    AOl Equity Action involving Commonwealth,                 D07 Imposition of a Trust                    (A)
        Municipality, MBTA, etc.                (A)           008 Minority Shareholder's Suit              (A)               MC Miscellaneous CIvil Actions
    AE1 Administrative Action involving                       009 Interference in Contractual Relationship (F)
         Commonwealth, Municipality, MBTA,etc. (A)            Dl 0 Accounting                              (A)         E18 Foreign Discovery Proceeding             (X)
                                                              Dli Enforcement of Restrictive Covenant      (F)         E97 Prisoner Habeas Corpus                   (X)
                CN Contract/Business Cases                    012 Dissolution of a Partnership             (F)         E22 Lottery Assignment, G.L. c. 10 §28       (X)
                                                              013 Declaratory Judgment, G.L. c.231A        (A)
    AOl Services, Labor, and Materials           (F)          014 Dissolution of a Corporation             (F)              AB Abuse/Harassment Prevention
    A02 Goods Sold and Delivered                 (F)          099 Other Equity Action                      (F)
    A03 Commercial Paper                         (F)                                                                   E15 Abuse Prevention Petition, G.L. c. 209A  (X)
    A04 Employment Contract                      (F)                                                                   E21 Protection from Harassment, G.L. c. 258E (X)
    A06 Insurance Contract                       (F)          PA Civil Actions lnvolvinq Incarcerated Party T
    A08 Sale or Lease of Real Estate             (F)                                                                          AA Administrative Civil Actions
    Al 2 Construction Dispute                    (A)          PAl Contract Action involving an
    A14 Interpleader                             (F)              Incarcerated Party                       (A)         E02 Appeal from Administrative Agency,
    BA1 Governance, Conduct, Internal                         P61 Tortious Action involving an                             G.L. c. 30A                              (X)
         Affairs of Entities                     (A)              Incarcerated Party                       (A)         E03 Certiorari Action, G.L. c.249 §4         (X)
    BA3 Liability of Shareholders, Directors,                 PCi Real Property Action involving an                    E05 Confirmation of Arbitration Awards       (X)
         Officers, Partners, etc.                (A)              Incarcerated Party                       (F)         E06 Mass Antitrust Act, G. L. c. 93 §9       (A)
    BB1 Shareholder Derivative                   (A)          P01 Equity Action involving an                           E07 Mass Antitrust Act, G. L. c. 94 §8       (X)
    BB2 Securities Transactions                  (A)               Incarcerated Party                      (F)         E08 Appointment of a Receiver                (X)
    BC1 Mergers, Consolidations, Sales of                     PE1 Administrative Action involving an                   E09 Construction Surety Bond, G. L. C. 149
         Assets, Issuance of Debt, Equity, etc.  (A)               Incarcerated Party                      (F)              §29, 29A                                (X)
    BD1 Intellectual Property                    (A)                                                                   E1O Summary Process Appeal                   (X)
    BD2 Propriety Information or Trade                                            TRTorts                              Eli Worker's Compensation                    (X)
         Secrets                                 (A)                                                                   Ei6 Auto Surcharge Appeal                    (X)
    BG1 Financial Institutions/Funds             (A)          B03 Motor Vehicle Negligence — Personal                  Ei7 Civil Rights Act, G.L. c. 12 §11 H       (A)
    BH1 Violation of Antitrust or Trade                           Injury/Property Damage                   (F)         E24 Appeal from District Court
         Regulation Laws                                      B04 Other Negligence — Personal                               Commitment, G.L. c. §9(b)               (X)
    A99 Other contract/Business Action — Specify (F)              Injury/Property Damage                   (F)         E25 Pleural Registry (Asbestos cases)
                                                              805 Products Liability                       (A)         E94 Forfeiture, G.L. c. 265 §56              (X)
                                                              B06 Malpractice — Medical I Wrongful Death   (A)         E95 Forfeiture, G.L. c. 94C §47              (F)
                                                              807 Malpractice — Other                      (A)         E99 Other Administrative Action              (X)
    * Choose this case type if ANY party is the               808 Wrongful Death, G.L. 229 §2A             (A)         ZO1 Medical Malpractice — Tribunal only,
    Commonwealth, a municipality, the BMTA, or any            B15 Defamation                               (A)              G.L. c. 231 §608                        (F)
    other governmental entity UNLESS your case is a           619 Asbestos                                 (A)         Z02 Appeal Bond Denial                       (X)
    case type listed under Administrative Civil Actions       820 Personal Injury Slip & Fall              (F)
    (M).                                                      821 Environmental                            (F)                    SO Sex Offender Review
                                                              B22 Employment Discrimination                (F)
    t Choose this case type if ANY party is an                BE1 Fraud, Business Torts, etc.              (A)         Ei2 SOP Commitment, G.L. c. 123A § 12        (X)
    incarcerated party, UNLESS your case is a case            899 Other Tortious Action                    (F)         Ei4 SOP Petition, G.L. c. 123A §9(b)         (X)
    type listed under Administrative Civil Actions (AA)
    or is a Prisoner Habeas Corpus case (E97).                                                                                  RC Restricted Civil Actions

                                                                                                                       E19 Sex Offender Registry, G.L. c. 6 §178M (X)
                                                                                                                       E27 Minor Seeking Consent, CL. c. 112 §i2S (X)

                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET


          EXAMPLE:

          CODE NO.                            TYPE OF ACTION (specify)                 TRACK                     HAS A JURY CLAIM BEEN MADE?

          B03                     Motor Vehicle Negligence-Personal Injury                  F                    EYES              LNO



                                              STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or pro se party.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                   A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                             FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                            MAY RESULT IN DISMISSAL OF THIS ACTION.
